Title: From George Washington to Major General Charles Lee, 9 May 1776
From: Washington, George
To: Lee, Charles



My dear Lee,
New York May [9] 1776.

Your favour of the 5th Ulto from Williamsburg (the first I have receivd from you since you left this City) came to my hands by the last Post. I thank you for your kind congratulations on our Possession of Boston—I thank you also for your good wishes in our future operation’s—and hope that every diabolical attempt to deprive Mankind of their Inherent Rights and Priviledges, whether made in the East—West—North—or South, will be attended with disappointment and disgrace; and that the Authors—in the end—will be brought to such punishment as an injured People have a right to Inflict.
General Howe’s retreat from Boston, was precipitate—beyond any thing I could have conceived—the destruction of the Stores at Dunbars Camp from Braddocks defeat, was but a feint Immage of what was seen at Boston—Artillery Carts cut to pieces in one place; Gun Carriages in another; Shells broke here; Shott buried there; and every thing carrying with it, the face of disorder & confusion—as also of distress.
Immediately upon their Imbarkation I detach’d a Brigade of five Regiments to this City—& upon their Sailing, remov’d with the whole Army hither, except four Regiments at Boston, and one at Beverley, &ca for Protection of those places—the Stores & Barracks there—and for erecting Works for defending the

Harbour of the first—Immediately upon my arrival here I detached four Regiments by Order of Congress to Canada—(to wit, Poors, Pattersons, Greaton’s, and Bonds) under the Command of Brigadier Thompson—& since that, by the same Authority, and in consequence of some unfavourable Accts from that Quarter, Genl Sullivan & Six other Regiments, namely Starkes, Reeds, Wains, Irvines, Winds & Daytons have movd of[f] for that Department—(the four last Regiments are of Pensylvania & New Jersey)—The first Brigade arrived at Albany the 24th Ulto & were moving on when Accts came from thence the 27th—the other Brigade must all be at Albany before this, as some of the Regiments Sailed ten days ago, and the last four, & the Winds very favourable—this has left us very weak at this place, whilst I have my fears that the Re-inforcement will scarce get to Canada in time, for want of Teams to transport the Troops &ca to Fort George, & Vessels to convey them on afterwards.
We have done a great deal of Work at this place—In a fortnight more I think the City will be in a very respectable posture of defence. Governors Island has a large & strong Work erected, & a Regiment Incamp’d there—the point below (call’d red hook) has a small, but exceeding strong Barbet Battery—and several New Works are constructed and many of them almost executed at other places.
General Ward, upon the Evacuation of Boston, and finding that there was a probability of his removing from the smoke of his own Chimney, applied to me, & wrote to Congress, for leave to Resign—A few days afterwards (some of the Officers, as he says, getting uneasy at the prospect of his leaving them) he applied for his Letter of Resignation, which had been committed to my care; but behold! it had been carefully forwarded, and as I have since learnt judg’d so reasonable—want of health being the Plea—that it was instantly complied with. Brigadier Fry, previous to this, also conceiving that there was nothing entertaining or profitable to an old man to be Marching & counter-marching desired (immediately upon the evacuation of Boston which happen[ed] on the 17th of March) that he might Resign his Commission on the 11th of April: the choice of the day became a matter of great speculation, & remain’d profoundly misterious till he exhibited his Acct, when there appeard neither

more nor less in it, than the completion of three Kalender Months; the pay of which he receivd without any kind of compunction, although he had never done one tour of duty, or I believe had ever been out of his House from the time he enterd till he quitted Cambridge. so much for two Generals—I have next to inform you, that the Paymaster Genl, Colo. Warren, not finding it convenient to attend the Army, from the various Imployments and avocations in which he was Ingaged, also resignd his Commission; & is succeeded by your old aid, Palfrey.
When I was speaking of the distressed Situation of the Kings Troops, and the Tories, at their evacuation of Boston, I might have gone on and added, that their Misfortunes did not end here—It seems upon their arrival at Hallifax, many of the former were obliged to Incamp, although the ground was coverd deep with Snow; and the latter to pay Six dollars a week for sorry upper Rooms, and stow in them Men, Women, & Children as thick (comparitively) as the hair upon their heads; this induced many of these Gentry to return, and throw themselves upon the Mercy, & clemency of their Countrymen, who were for sending them immediately back as the properest, & severest punishment they could Inflict, but death being preferred to this, they now wait, in confinement, any other that may be thought due to such parricides.
All the Ships of War have left this place and gone down to the Hook except the Asia which lays 5 Miles below the Narrows and about 12 or 14 from hence. I could have added more, but my Paper will not admit of it—with Compliment therefore to the Gentn of my Acquaintance with you—and with the most fervent wishes for your health & success I remain Yr Most Affecte

Go: Washington

